Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Claims 33-39, 57-61, 63 and 84-91 are pending.

Claims 57-61, 63 and 84-91, drawn to a method of producing a heterodimer, are being acted upon in this Office Action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Rejections Withdrawn
The written description rejection of claims 57-63 and 78-83 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in light of the claims amendment. 


The rejection of claims 59, 60, 80 and 81 under 35 U.S.C. 103 as being unpatentable over Labrijn et al (PNAS 110(13): 5145-5150, March 26, 2013; PTO 892) in view of Schuurman et al (Molecular Immunology 38: 1-8, 2001; PTO 892) as applied to claims 57-58, 61-63, 78-79, 82 and 83 mentioned above and further in view of W02009/089004 publication (Martin hereafter, published July 16, 2009; PTO 892) and/or US20100015133 (Igawa hereafter, published Jan 21, 2010; PTO 892) is withdrawn in view of the claims amendment.  The addition of Martin and Igawa does not cure the deficiency of Labrijn and Schuurman. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Janis K. Fraser on May 25, 2021.

In the claims:
Claims 33-39 have been canceled. 
Conclusion
Claims 57-61, 63 and 84-91 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644